CREATIVE APP SOLUTIONS, INC. 3965 Paula St. La Mesa, CA 91941 (619) 699-9669 www.creativeapps.biz January 8, 2013 Ms. Maryse Mills-Apenteng Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 RE: Creative App Solutions, Inc. Registration Statement on Form S-1 (Filed on 10/17/12) File No. 333-184457 Dear Ms. Mills-Apenteng: Pursuant to Rule 477 promulgated under the Securities Act of 1933 (the “Securities Act”), Creative App Solutions, Inc. (the “Company”) hereby respectfully requests and applies for immediate withdrawal by the U.S. Securities and Exchange Commission (the “Commission”) of its Request for Acceleration of Effectiveness (the “Request”). The Request was filed with the Commission on January 4, 2012. The Company requests withdrawal of the Request pursuant to a telephone call with Mr. Houseal, in order to allow the staff sufficient time review the Registration Statement on Form S-1. The staff should feel free to telephone Donald Stoecklein the registrant's legal counsel, at (619) 704-1310 with any questions or comments. Very truly yours, /s/ Ryan Faught Ryan Faught President and Chief Executive Officer
